Citation Nr: 0417960	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




PARTIAL VACATUR

On March 15, 2004, the Board of Veterans' Appeals (Board) 
entered a decision in this appeal remanding a claim for 
entitlement to an effective date earlier than October 21, 
1996, for the award of improved pension benefits and denying 
service connection for PTSD.  In April 2004, the veteran's 
attorney submitted a Motion to Vacate the Board decision 
entered the previous month with regard to the PTSD claim 
only.  That part of the March 15, 2004, Board decision which 
remanded a claim for entitlement to an effective date earlier 
than October 21, 1996, for the award of improved pension 
benefits will not be affected by this vacatur.

The veteran's attorney, citing 38 C.F.R. § 20.904(a), 
contended that vacatur of the PTSD claim was warranted 
because the veteran had been denied due process in that a 
September 15, 2003 Supplemental Statement of the Case (SSOC) 
had been issued without prior compliance with the mandatory 
notice provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He stated that the veteran was not informed by 
VA of the evidence necessary to substantiate his claim for 
service-connected compensation for PTSD.  

The appellant's attorney stated that, pursuant to Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), the notice required by 
statute and regulation was required to be given to the 
veteran prior to the first unfavorable decision by VA.  He 
contended that the first unfavorable VA decision on the 
merits was the September 2003 SSOC and that the SSOC was 
issued without the required notice having been provided to 
the veteran.  He further contended that instead of deciding 
the claim in March 2004, the Board should have remanded the 
issue of entitlement to service connection for PTSD to the RO 
for correction of the procedural defect pursuant to 38 C.F.R. 
§ 19.9(a).

By letter dated May 6, 2004, the Board advised the veteran's 
attorney that the March 15, 2004, Board decision would be 
vacated.  The Board notes that Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I), has subsequently been 
withdrawn, and the United States Court of Appeals for 
Veterans Claims (CAVC or Court) has issued Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II) in its stead.

In order to ensure due process of law, the Board will vacate, 
pursuant to 38 C.F.R. § 20.904 (2003), that part of the March 
15, 2004, decision that denied service connection for PTSD.  
This issue will be addressed in a separate decision under the 
same docket number.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2003).




